In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00102-CV

PETERSON, GOLDMAN & VILLANI,                §    On Appeal from the 141st District
INC., Appellant                                  Court

V.                                          §    of Tarrant County (141-236257-09)


ANCOR HOLDINGS, LP, TIMOTHY                 §    July 18, 2019
MCKIBBEN, JOSEPH RANDALL KEENE,
AND ANCOR PARTNERS, INC.,
Appellees                                   §    Opinion by Justice Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed, in part, reversed and rendered, in part, and remanded, in part.

      We affirm the trial court’s judgment to the extent it disposed of PGV’s theories

of alter ego, punitive damages, and plain estoppel.

      Having found that Appellant conclusively established its entitlement to

summary judgment on successor liability, we render judgment in favor of Appellant
on its claim to hold Ancor Holdings, LP liable on the judgment against Ancor

Holdings, LLC.

      We remand the case to the trial court for further proceedings concerning

Appellant’s other claims.

      It is further ordered that Appellees shall pay all of the costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell